Title: From George Washington to Thomas Jefferson, 29 August 1791
From: Washington, George
To: Jefferson, Thomas



Dear Sir
[Philadelphia] Monday Morning August 29th 1791

The enclosed for Mr Young, I pray you to put under cover to Mr Johnson—the other for Mr Vaughan may go in like manner, or otherwise, as you may think best; both however by the Packet.
The letter for Mr Carroll I also return—besides which, were you to write a line or two to Mr Johnson, addressed to the care of the Postmaster in Baltimore, it might be a mean of giving him earlier notice of the intended meeting. The Plan of Carrollsburgh sent me by D. Carroll it will be necessary for you to take along with you. To settle something with respect to that place

and Hambg which will not interfere with the genl Plan is difficult, but essential. There are other Papers also which it may be useful for you to have. Mode of improving, regulations—&ca &ca will be subjects to occupy your thoughts upon. I am always Yours

Go: Washington

